Exhibit 10.1

[Execution Version]

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of this
21st day of April 2017, by and between Weight Watchers International, Inc., a
Virginia corporation (the “Company”), and Mindy Grossman (the “Executive”).

W I T N E S S E T H :

WHEREAS, the Company desires to employ Executive and to enter into this
Agreement embodying the terms of such employment, and Executive desires to enter
into this Agreement and to accept such employment, subject to the terms and
provisions of this Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Executive hereby
agree as follows:

Section 1.    Definitions. Capitalized terms not otherwise defined in this
Agreement shall have the meaning set forth on Appendix A, attached hereto.

Section 2.    Acceptance and Term of Employment.

The Company agrees to employ Executive, and Executive agrees to serve the
Company, on the terms and conditions set forth herein. The Term of Employment
shall commence on July 5, 2017 (the “Commencement Date”) and continue until
terminated as provided in Section 7 hereof.

Section 3.    Position, Duties, and Responsibilities; Place of Performance.

(a)    Position, Duties, and Responsibilities. During the Term of Employment,
Executive shall be employed and serve as President and Chief Executive Officer
of the Company (together with such other position or positions consistent with
Executive’s title as the Board shall specify from time to time) and shall have
such duties, authority and responsibilities commensurate with such title.
Executive also agrees to serve as an officer and/or director of any other member
of the Company Group, in each case without additional compensation. In addition,
the Company shall take action to appoint Executive to the Board as of the
Commencement Date, and thereafter as necessary, and Executive shall serve as a
member thereof during the Term of Employment. All employees of the Company Group
shall report to Executive or Executive’s designee, provided that the Chief
Financial Officer may also have dotted line reporting to the Board and/or Audit
Committee of the Board.

(b)    Performance. Executive shall devote Executive’s full business time,
attention, skill, and efforts to the performance of Executive’s duties under
this Agreement and, except as provided below, shall not engage in any other
business or occupation during the Term of Employment, including, without
limitation, any activity that (x) conflicts with the interests of the Company or
any other member of the Company Group, (y) materially interferes with the
performance of Executive’s duties for the Company, or (z) interferes with
Executive’s exercise



--------------------------------------------------------------------------------

of Executive’s judgment in the Company’s best interests. Notwithstanding the
foregoing, nothing herein shall preclude Executive from (i) serving, with the
prior written consent of the Board, as a member of the boards of directors or
advisory boards (or their equivalents in the case of a non-corporate entity) of
non-competing businesses and charitable organizations, which with regard to
charitable organizations will not be unreasonably withheld or delayed,
(ii) engaging in charitable activities and community affairs, (iii) delivering
lectures and fulfilling speaking engagements, (iv) managing Executive’s personal
investments and affairs and (v) writing and publishing a personal achievement
type book not related to the Company’s business (collectively, the “Permitted
Activities”); provided, however, that the activities set out in clauses (i),
(ii), (iii), (iv), and (v) shall be limited by Executive so as not to materially
interfere, individually or in the aggregate, with the performance of Executive’s
duties and responsibilities hereunder and do not conflict with any applicable
Company policy on conduct. Notwithstanding the foregoing, the activities set
forth on Appendix B to this Agreement are approved.

(c)    Principal Place of Employment. Executive’s principal place of employment
shall be in New York, New York, although Executive understands and agrees that
the Company’s scope of operations is global and Executive may be required to
travel for business reasons.

Section 4.    Compensation.

During the Term of Employment, Executive shall be entitled to the following
compensation:

(a)    Base Salary. Executive shall be paid an annualized Base Salary, payable
in accordance with the regular payroll practices of the Company, of not less
than $1,200,000, with adjustments, if any, as may be approved in writing by the
Compensation Committee and subject to annual review for increase (but not
decrease).

(b)    Annual Bonus. Executive shall be eligible for an annual incentive bonus
award determined by the Compensation Committee in respect of each fiscal year
during the Term of Employment (the “Annual Bonus”). The target Annual Bonus for
each fiscal year shall be at least 150% of Base Salary (the “Target Annual
Bonus”), with the actual Annual Bonus, which may be more or less, payable being
based upon the level of achievement of annual Company objectives for such fiscal
year, as determined in good faith by the Compensation Committee in consultation
with Executive and with a maximum payout of 300% of Base Salary. The Annual
Bonus shall otherwise be subject to the terms and conditions of the annual bonus
plan adopted by the Board or the Compensation Committee, if any, under which
bonuses are generally payable to senior executives of the Company, as in effect
from time to time. The Annual Bonus shall be paid to Executive at the same time
as annual bonuses are generally payable to other senior executives of the
Company subject to Executive’s continuous employment through the applicable
payment date (subject to Section 7 below). The Annual Bonus payable in respect
of 2017 will (i) for the avoidance of doubt, be calculated using a Target Annual
Bonus of $1,800,000, (ii)(A) have a threshold to be paid at 50% of Target Annual
Bonus at the Company’s 2017 2nd half operating income being 80% of the Company’s
2016 second half operating income, ramping linearly to 100% of Target Annual
Bonus at the Company’s 2017 second half operating income equal to 100% of the
Company’s 2016 second half operating

 

-2-



--------------------------------------------------------------------------------

income, (B) “plateau” at 100% of Target Annual Bonus between 100% of the
Company’s 2016 second half operating income and the Company’s 2017 budgeted
second half operating income, and (C) then grow past Target Annual Bonus for the
Company’s 2017 second half operating income exceeding the Company’s budget, per
the Company’s 2017 operating income performance grid, up to a maximum of 200% of
the Target Annual Bonus, and (iii) after being determined in accordance with
clauses (i) and (ii) above, be prorated based on the number of days Executive is
employed during the 2017 fiscal year (i.e. the Annual Bonus resulting from
(i) and (ii) above multiplied by a fraction, the numerator of which is the
number of days elapsed from the Commencement Date through the end of the fiscal
year and the denominator of which is 365).

(c)    Annual Equity Incentive. Executive shall be entitled to receive an annual
equity grant equal to at least 400% of Base Salary on the date of grant in
accordance with terms and conditions of the Company’s stock incentive plan and
long term incentive grants made to other executives of the Company. The
Company’s current policy as of the date first written above is to grant 2/3rds
of the annual equity award in the form of restricted stock units (“RSUs”) that
vest pro-rata over 3-years on each anniversary of the grant date subject to
Executive’s continued employment on each such vesting date and 1/3rd in the form
of performance restricted stock units that cliff-vest on the 3rd anniversary of
grant date subject to Executive’s continued employment on such vesting date and
subject to the achievement of performance thresholds established by the
Compensation Committee. Notwithstanding any accelerated vesting on a change in
control that may be provided in the grant provisions applicable to other
executives on a change in control, the Company shall not be required to include
such provision in the grants given to the Executive, but, instead, the
provisions of the Continuity Agreement shall apply. The Company reserves the
right to change its grant policy from time to time. For the 2017 grant, such
grant shall be made at the same time and in the same manner as grants are made
to other executives of the Company, and to the extent the Commencement Date
occurs following the regular grant date for all or any portion of the 2017
annual equity grant, Executive will receive the missed portion of the grant upon
or promptly following the Commencement Date with the share value computed as if
the grant date for the missed portion had been the Commencement Date.

(d)    Initial Equity Incentive.    Prior to or on the Commencement Date,
Executive shall be granted initial equity grants as follows (the “Initial
Grants”):

(i)    A one-time grant of 200,000 RSUs that vests as to 25% per year on each of
the first 4 anniversaries following the Commencement Date subject to Executive’s
continued employment on each such vesting date.

(ii)    A one-time grant of 300,000 nonqualified stock options with an exercise
price per share subject to the option equal to the fair market value of a share
of common stock on the grant date (determined by taking the closing price of the
Company stock on the grant date) that vests as to 25% per year on each of the
first 4 anniversaries following the Commencement Date subject to Executive’s
continued employment on each such vesting date. The stock options shall be
subject to a 7-year term, but will expire earlier upon Executive’s termination
of employment in accordance with the Company’s standard stock option agreement;
provided, that in the event of Executive’s termination without Cause or with
Good Reason, the vested options shall remain exercisable for the full 7-year
term and as otherwise provided in Section 7.

 

-3-



--------------------------------------------------------------------------------

(iii)    A one-time grant of 500,000 nonqualified stock options with an exercise
price equal to $60 that vests as to 25% per year on each of the first 4
anniversaries following the Commencement Date subject to Executive’s continued
employment on each such vesting date. The stock options shall be subject to a
7-year term, but will expire earlier upon Executive’s termination of employment
in accordance with the Company’s standard stock option agreement; provided, that
in the event of Executive’s termination without Cause or with Good Reason, the
vested options shall remain exercisable for the full 7-year term and as
otherwise provided in Section 7.

(iv)    A one-time grant of 500,000 nonqualified stock options with an exercise
price equal to $40 that vests as to 25% per year on each of the first 4
anniversaries following the Commencement Date subject to Executive’s continued
employment on each such vesting date. The stock options shall be subject to a
7-year term, but will expire earlier upon Executive’s termination of employment
in accordance with the Company’s standard stock option agreement; provided, that
in the event of Executive’s termination without Cause or with Good Reason, the
vested options shall remain exercisable for the full 7-year term and as
otherwise provided in Section 7.

(v)    The Initial Grants will be subject to the terms and conditions in the
Company’s stock incentive plan and the applicable award agreements, copies of
which are appended hereto as Exhibits A, B, C and D.

Section 5.    Employee Benefits.

(a)    General. During the Term of Employment, Executive shall be entitled to
participate in health, insurance, retirement, and other benefits provided
generally to similarly situated employees of the Company. Executive shall also
be entitled to the same number of holidays, vacation days, and sick days, as
well as any other benefits, in each case as are generally allowed to similarly
situated employees of the Company in accordance with the Company policy as in
effect from time to time. Nothing contained herein shall be construed to limit
the Company’s ability to amend, suspend, or terminate any employee benefit plan
or policy at any time without providing Executive notice, and the right to do so
is expressly reserved.

(b)    Temporary Housing and Moving Expenses. The Company shall provide
Executive with temporary housing of Executive’s selection near the Company’s
headquarters in New York, New York, for up to one year following the
Commencement Date, together with payment for or reimbursement of reasonable and
actual expenses incurred in connection with the moving of Executive’s household
items to a permanent residence in the New York City Metropolitan area, such
amounts to be subject to tax gross up (so that Executive shall have no after tax
costs) and an aggregate cap not to exceed $200,000 (exclusive of the gross up);
provided that up to $160,000 of such $200,000 will be incurred and reimbursed no
later than March 15, 2018 and up to the remaining $40,000 of such amount shall
be incurred and reimbursed in calendar year 2018. Any tax gross-up shall be paid
by the Company to Executive no later than the end of Executive’s taxable year
next following Executive’s taxable year in which the taxes on any
payments/reimbursements to Executive pursuant to this Section 5(b) are remitted
to the applicable taxing authorities.

 

-4-



--------------------------------------------------------------------------------

Section 6.    Reimbursement of Business Expenses.

Executive is authorized to incur reasonable business expenses in carrying out
Executive’s duties and responsibilities under this Agreement, and the Company
shall promptly reimburse Executive for all such reasonable business expenses,
subject to documentation in accordance with the Company’s policy, as in effect
from time to time.

Section 7.    Termination of Employment.

(a)    General. The Term of Employment, and Executive’s employment hereunder,
shall terminate upon the earliest to occur of (i) Executive’s death, (ii) a
termination by reason of a Disability, (iii) a termination by the Company with
or without Cause, and (iv) a termination by Executive with or without Good
Reason. Except as otherwise expressly required by law (e.g., COBRA) or as
specifically provided herein or in any plan or grant, all of Executive’s rights
to Base Salary, Annual Bonus, employee benefits and other compensatory amounts
hereunder (if any) shall cease upon the termination of Executive’s employment
hereunder.

(b)    Deemed Resignation. Upon any termination of Executive’s employment for
any reason, except as may otherwise be requested by the Company in writing and
agreed upon in writing by Executive, Executive shall be deemed to have resigned
from any and all directorships, committee memberships, and any other positions
Executive holds with the Company or any other member of the Company Group.

(c)    Termination Due to Death or Disability. Executive’s employment shall
terminate automatically upon Executive’s death. The Company may terminate
Executive’s employment immediately upon the occurrence of a Disability upon the
giving of written notice to Executive while the Disability exists, such
termination to be effective upon Executive’s receipt of such written notice of
such termination. Upon Executive’s death or in the event that Executive’s
employment is terminated due to Executive’s Disability, Executive or Executive’s
estate or Executive’s beneficiaries, as the case may be, shall be entitled to:

(i)    The Accrued Obligations;

(ii)    Any unpaid Annual Bonus in respect of any completed fiscal year that has
ended prior to the date of such termination, which amount shall be paid at such
time annual bonuses are paid to other senior executives of the Company, but in
no event later than the date that is 2 1⁄2 months following the last day of the
fiscal year in which such termination occurred; and

(iii)    An amount equal to (A) the Target Annual Bonus multiplied by (B) a
fraction, the numerator of which is the number of days elapsed from the
commencement of such fiscal year through the date of such termination and the
denominator of which is 365 (or 366, as applicable), which amount shall be paid
within thirty (30) days of Executive’s termination date.

 

-5-



--------------------------------------------------------------------------------

Following Executive’s death or a termination of Executive’s employment by reason
of a Disability, except as set forth in this Section 7(c), Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.

(d)    Termination by the Company for Cause.

(i)    The Company may terminate Executive’s employment at any time for Cause,
effective upon delivery to Executive of written notice of such termination;
provided, however, Executive’s termination will be subject to any applicable
cure period set forth in the definition of Cause and if applicable, will only be
effective if Executive fails to cure the event of circumstance constituting
“Cause” within such cure period, and

(ii)    In the event that the Company terminates Executive’s employment for
Cause, Executive shall be entitled only to the Accrued Obligations. Following
such termination of Executive’s employment for Cause, except as set forth in
this Section 7(d)(ii), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.

(e)    Termination by the Company without Cause. The Company may terminate
Executive’s employment at any time without Cause, effective upon delivery to
Executive of written notice of such termination. In the event that Executive’s
employment is terminated by the Company without Cause (other than due to death
or Disability), Executive shall be entitled to:

(i)    The Accrued Obligations;

(ii)    Any unpaid Annual Bonus in respect of any completed fiscal year that has
ended prior to the date of such termination, which amount shall be paid at such
time annual bonuses are paid to other senior executives of the Company, but in
no event later than the date that is 2 1⁄2 months following the last day of the
fiscal year in which such termination occurred;

(iii)    Subject to satisfaction of the performance objectives applicable for
the fiscal year in which such termination occurs, an amount equal to (A) the
Annual Bonus otherwise payable to Executive for the fiscal year in which such
termination occurred, assuming Executive had remained employed through the
applicable payment date, multiplied by (B) a fraction, the numerator of which is
the number of days elapsed from the commencement of such fiscal year through the
date of such termination and the denominator of which is 365 (or 366, as
applicable), which amount shall be paid at such time annual bonuses are paid to
other senior executives of the Company, but in no event later than the date that
is 2 1⁄2 months following the last day of the fiscal year in which such
termination occurred;

(iv)    An amount equal to two (2) times Base Salary, such amount to be paid in
substantially equal payments during the Severance Term, and payable in
accordance with the Company’s regular payroll practices;

 

-6-



--------------------------------------------------------------------------------

(v)    Subject to Executive’s election of COBRA continuation coverage under the
Company’s group health plan (including dental), payment, on the first regularly
scheduled payroll date of each month during the Severance Term, of an amount
equal to the difference between the monthly COBRA premium cost and the monthly
contribution paid by active employees for the same coverage; provided, that the
payments described in this clause (v) shall cease earlier than the expiration of
the Severance Term in the event that Executive becomes eligible to receive any
health benefits as a result of subsequent employment or service during the
Severance Term; and

(vi)    (A) The greater of 50% of the unvested Initial Grants or the next
tranche of the Initial Grants shall vest upon such termination, (B) the vested
options that were granted pursuant to the Initial Grants will remain exercisable
for the full 7-year term of such agreements and (C) all vested options (other
than the Initial Grants) if any shall have at least thirty (30) months to be
exercised (but not beyond their term).

Notwithstanding the foregoing, the payments and benefits described in clauses
(ii), (iii), (iv), (v) and (vi) above shall immediately terminate, and the
Company shall have no further obligations to Executive with respect thereto, in
the event that Executive materially breaches Section 8 of this Agreement.
Following such termination of Executive’s employment by the Company without
Cause, except as set forth in this Section 7(e), Executive shall have no further
rights to any compensation or any other benefits under this Agreement. For the
avoidance of doubt, Executive’s sole and exclusive remedy upon a termination of
employment by the Company without Cause shall be receipt of the Severance
Benefits.

(f)    Termination by Executive with Good Reason. Executive may terminate
Executive’s employment with Good Reason in accordance with the time periods and
cure periods set forth in the definition of Good Reason. Executive shall be
entitled to the same payments and benefits as provided in Section 7(e) hereof
for a termination by the Company without Cause, subject to the same conditions
on payment and benefits as described in Section 7(e) hereof. Following such
termination of Executive’s employment by Executive with Good Reason, except as
set forth in this Section 7(f), Executive shall have no further rights to any
compensation or any other benefits under this Agreement. For the avoidance of
doubt, Executive’s sole and exclusive remedy upon a termination of employment
with Good Reason shall be receipt of the Severance Benefits.

(g)    Termination by Executive without Good Reason. Executive may terminate
Executive’s employment without Good Reason by providing the Company ninety
(90) days’ prior written notice of such termination. In the event of a
termination of employment by Executive under this Section 7(g), Executive shall
be entitled only to the Accrued Obligations. In the event of termination of
Executive’s employment under this Section 7(g), the Company may, in its sole and
absolute discretion, by written notice accelerate such date of termination
without changing the characterization of such termination as a termination by
Executive without Good Reason. Following such termination of Executive’s
employment by Executive without Good Reason, except as set forth in this Section
7(g), Executive shall have no further rights to any compensation or any other
benefits under this Agreement.

 

-7-



--------------------------------------------------------------------------------

(h)    Release. Notwithstanding any provision herein to the contrary, the
payment of any amount or provision of any benefit pursuant to subsection (e) or
(f) of this Section 7 (other than the Accrued Obligations) (collectively, the
“Severance Benefits”) shall be conditioned upon Executive’s execution, delivery
to the Company, and non-revocation of the Release of Claims (and the expiration
of any revocation period contained in such Release of Claims) within sixty
(60) days following the date of Executive’s termination of employment hereunder.
If Executive fails to execute the Release of Claims in such a timely manner so
as to permit any revocation period to expire prior to the end of such sixty
(60) day period, or timely revokes Executive’s acceptance of such release
following its execution, Executive shall not be entitled to any of the Severance
Benefits. Further, to the extent that any of the Severance Benefits constitutes
“nonqualified deferred compensation” for purposes of Section 409A of the Code,
any payment of any amount or provision of any benefit otherwise scheduled to
occur prior to the sixtieth (60th) day following the date of Executive’s
termination of employment hereunder, but for the condition on executing the
Release of Claims as set forth herein, shall not be made until the first
regularly scheduled payroll date following such sixtieth (60th) day, and any
remaining Severance Benefits thereafter due shall be provided to Executive
according to the applicable schedule set forth herein.

(i)    Continuity Agreement. Notwithstanding anything in this Section 7, to the
extent Executive is entitled to compensation and/or benefits under the
Continuity Agreement, Executive shall not be entitled to any compensation or
benefits under this Section 7 of the Agreement, except as set forth in the last
paragraph of each of Sections 4(a) and 4(b) of the Continuity Agreement.

Section 8.    Restrictive Covenants

(a)    General. Executive acknowledges and recognizes the highly competitive
nature of the business of the Company Group, that access to Confidential
Information renders Executive special and unique within the industry of the
Company Group, and that Executive will have the opportunity to develop
substantial relationships with existing and prospective clients, accounts,
customers, consultants, contractors, investors, and strategic partners of the
Company Group during the course of and as a result of Executive’s employment
with the Company. In light of the foregoing, as a condition of Executive’s
employment by the Company, and in consideration of Executive’s employment
hereunder and the compensation and benefits provided herein, Executive
acknowledges and agrees to the covenants contained in this Section 8. Executive
further recognizes and acknowledges that the restrictions and limitations set
forth in this Section 8 are reasonable and valid in geographical and temporal
scope and in all other respects and are essential to protect the value of the
business and assets of the Company Group.

(b)    Confidential Information.

(i)    Executive acknowledges that, during the Term of Employment, Executive
will have access to information about the Company Group and that Executive’s
employment with the Company shall bring Executive into close contact with
confidential and proprietary information of the Company Group. In recognition of
the foregoing, Executive agrees, at all times during the Term of Employment and
thereafter, to hold in confidence, and not to use, except for the benefit of the
Company Group, or to

 

-8-



--------------------------------------------------------------------------------

disclose to any Person without written authorization of the Company, or in the
good faith performance of her duties, any Confidential Information; provided
that, in addition, Confidential Information may be disclosed pursuant to
subpoena or court process to the extent legally required.

(ii)    Nothing in this Agreement shall prohibit or impede Executive from
communicating, cooperating or filing a complaint with any U.S. federal, state or
local governmental or law enforcement branch, agency or entity (collectively, a
“Governmental Entity”) with respect to possible violations of any U.S. federal,
state or local law or regulation, or otherwise making disclosures to any
Governmental Entity, in each case, that are protected under the whistleblower
provisions of any such law or regulation, provided that in each case such
communications and disclosures are consistent with applicable law. Executive
understands and acknowledges that an individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that is made (i) in confidence to a Federal, State, or local
government official or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Executive understands and acknowledges further that an individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
files any document containing the trade secret under seal; and does not disclose
the trade secret, except pursuant to court order. Notwithstanding the foregoing,
under no circumstance will Executive be authorized to disclose pursuant to the
rights under this subsection (b)(ii) any information covered by attorney-client
privilege or attorney work product of any member of the Company Group without
prior written consent of Company’s General Counsel or other officer designated
by the Company.

(c)    Assignment of Intellectual Property.

(i)    Executive agrees that Executive will, without additional compensation,
promptly make full written disclosure to the Company, and will hold in trust for
the sole right and benefit of the Company all developments, original works of
authorship, inventions, concepts, know-how, improvements, trade secrets, and
similar proprietary rights, whether or not patentable or registrable under
copyright or similar laws, which Executive may (or have previously) solely or
jointly conceive or develop or reduce to practice, or cause to be conceived or
developed or reduced to practice, during the Term of Employment, whether or not
during regular working hours, provided they either (i) relate at the time of
conception or reduction to practice of the invention to the business of any
member of the Company Group, or actual or demonstrably anticipated research or
development of any member of the Company Group; (ii) result from or relate to
any work performed for any member of the Company Group; or (iii) are developed
through the use of equipment, supplies, or facilities of any member of the
Company Group, or any Confidential Information, or in consultation with
personnel of any member of the Company Group (collectively referred to as
“Developments”); provided however, Developments shall not include any of the
foregoing to the extent they are created in connection with any Permitted
Activity and not otherwise covered by subsection (c)(i)

 

-9-



--------------------------------------------------------------------------------

above. Executive further acknowledges that all Developments made by Executive
(solely or jointly with others) within the scope of and during the Term of
Employment are “works made for hire” (to the greatest extent permitted by
applicable law) for which Executive is, in part, compensated by Executive’s Base
Salary, unless regulated otherwise by law, but that, in the event any such
Development is deemed not to be a work made for hire, Executive hereby assigns
to the Company, or its designee, all Executive’s right, title, and interest
throughout the world in and to any such Development.

(ii)    Executive agrees to assist the Company, or its designee, at the
Company’s expense, in every reasonable way to secure the rights of the Company
Group in the Developments and any copyrights, patents, trademarks, service
marks, database rights, domain names, mask work rights, moral rights, and other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments, recordations, and all other instruments that the Company shall deem
reasonably necessary in order to apply for, obtain, maintain, and transfer such
rights and in order to assign and convey to the Company Group the sole and
exclusive right, title, and interest in and to such Developments, and any
intellectual property and other proprietary rights relating thereto. Executive
further agrees that Executive’s obligation to execute or cause to be executed,
when it is in Executive’s power to do so, any such instrument or papers shall
continue after the termination of the Term of Employment until the expiration of
the last such intellectual property right to expire in any country of the world;
provided, however, the Company shall reimburse Executive for Executive’s
reasonable expenses incurred in connection with carrying out the foregoing
obligation. If the Company is unable because of Executive’s mental or physical
incapacity or unavailability for any other reason to secure Executive’s
signature to apply for or to pursue any application for any United States or
foreign patents or copyright registrations covering Developments or original
works of authorship assigned to the Company as above, then Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Executive’s agent and attorney in fact to act for and in
Executive’s behalf and stead to execute and file any such applications or
records and to do all other lawfully permitted acts to further the application
for, prosecution, issuance, maintenance, and transfer of letters patent or
registrations thereon with the same legal force and effect as if originally
executed by Executive. Executive hereby waives and irrevocably quitclaims to the
Company any and all claims, of any nature whatsoever, that Executive now or
hereafter have for past, present, or future infringement of any and all
proprietary rights assigned to the Company.

(d)    Non-Competition. During the Term of Employment and the Post-Termination
Restricted Period, Executive shall not, directly or indirectly engage in, have
any equity interest in, or manage, provide services to or operate any person,
firm, corporation, partnership or business (whether as director, officer,
employee, agent, representative, partner, member, security holder, consultant or
otherwise) that materially engages in any business which materially competes
with the Business within the United States of America or any other jurisdiction
in which any member of the Company Group materially engages in business or has
demonstrable plans to materially commence business activities in, provided that
ownership of less than two percent (2%) of any publically traded entity or less
than five percent (5%) passive

 

-10-



--------------------------------------------------------------------------------

ownership in a private equity, hedge fund or other commingled account at the
time of investment or any subsequent investment shall not be a violation of the
foregoing, provided that Executive agrees that to the extent such ownership
exceeds the applicable ownership thresholds following any investment, Executive
shall take action to bring Executive’s ownership down to the thresholds set
forth above within a reasonable period of time after becoming aware of such
exceeding percentage but only to the extent that doing so does not involve the
incurrence of penalties.

(e)    Non-Interference. During the Term of Employment and the Post-Termination
Restricted Period, Executive shall not, directly or indirectly for Executive’s
own account or for the account of any other Person, engage in Interfering
Activities or otherwise interfere with the operations of the Company.

(f)    Return of Documents. In the event of Executive’s termination of
employment hereunder for any reason, Executive shall deliver to the Company (and
will not keep in Executive’s possession, recreate, or deliver to anyone else)
any and all Confidential Information and all other documents, materials,
information, and property developed by Executive pursuant to Executive’s
employment hereunder or otherwise belonging to the Company Group.
Notwithstanding the foregoing, Executive may retain Executive’s address book to
the extent it only contains contact information and the Company shall cooperate
with the Executive in transferring to Executive her personal phone number if in
Company name.

(g)    Independence; Severability; Blue Pencil. Each of the rights enumerated in
this Section 8 shall be independent of the others and shall be in addition to
and not in lieu of any other rights and remedies available to the Company Group
at law or in equity. If any of the provisions of this Section 8 or any part of
any of them is hereafter construed or adjudicated to be invalid or
unenforceable, the same shall not affect the remainder of this Section 8, which
shall be given full effect without regard to the invalid portions. If any of the
covenants contained herein are held to be invalid or unenforceable because of
the duration of such provisions or the area or scope covered thereby, each of
the Company and Executive agree that the court making such determination shall
have the power to reduce the duration, scope, and/or area of such provision to
the maximum and/or broadest duration, scope, and/or area permissible by law, and
in its reduced form said provision shall then be enforceable.

 

-11-



--------------------------------------------------------------------------------

Section 9.    Injunctive Relief. Executive expressly acknowledges that any
breach or threatened breach of any of the terms and/or conditions set forth in
Section 8 hereof may result in substantial, continuing, and irreparable injury
to the members of the Company Group. Therefore, Executive hereby agrees that, in
addition to any other remedy that may be available to the Company, any member of
the Company Group shall be entitled to seek injunctive relief, specific
performance, or other equitable relief by a court of appropriate jurisdiction in
the event of any breach or threatened breach of the terms of Section 8 hereof.
Notwithstanding any other provision to the contrary, Executive acknowledges and
agrees that the Post-Termination Restricted Period for the covenants violated
shall be tolled during any period of material violation of any of the covenants
in Section 8 hereof if it is ultimately determined that Executive was in breach
of such covenants.

Section 10.    Representations and Warranties of Executive.

Executive represents and warrants to the Company that-

(a)    Executive is entering into this Agreement voluntarily and that
Executive’s employment hereunder and compliance with the terms and conditions
hereof will not conflict with or result in the breach by Executive of any
agreement to which Executive is a party or by which Executive may be bound;

(b)    Executive has not violated, and in connection with Executive’s employment
with the Company will not violate, any non-solicitation, non-competition, or
other similar covenant or agreement with any Person by which Executive is or may
be bound; and

(c)    In connection with Executive’s employment with the Company, Executive
will not use any confidential or proprietary information Executive may have
obtained in connection with employment or service with any prior service
recipient.

Section 11.    Taxes.

The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law. Executive acknowledges and
represents that the Company has not provided any tax advice to Executive in
connection with this Agreement and that Executive has been advised by the
Company to seek tax advice from Executive’s own tax advisors regarding this
Agreement and payments that may be made to Executive pursuant to this Agreement,
including specifically, the application of the provisions of Section 409A of the
Code to such payments.

Section 12.    Set Off; Mitigation.

The Company’s obligation to pay Executive the amounts provided and to make the
arrangements provided hereunder shall be subject to set-off, or recoupment of
agreed amounts owed by Executive to the Company or its affiliates; provided,
however, that to the extent any amount so subject to set-off, counterclaim, or
recoupment is payable in installments hereunder, such set-off, counterclaim, or
recoupment shall not modify the applicable payment date of any installment, and
to the extent an obligation cannot be satisfied by reduction of a

 

-12-



--------------------------------------------------------------------------------

single installment payment, any portion not satisfied shall remain an
outstanding obligation of Executive and shall be applied to the next installment
only at such time the installment is otherwise payable pursuant to the specified
payment schedule, no right shall exist with regard to setoff or recoupment to
the extent it would violate Section 409A of the Code and there shall be no right
to setoff or recoupment with regard to any not agreed upon amounts. Executive
shall not be required to mitigate the amount of any payment provided pursuant to
this Agreement by seeking other employment or otherwise, and except as provided
in Section 7(e)(v) hereof, the amount of any payment provided for pursuant to
this Agreement shall not be reduced by any compensation earned as a result of
Executive’s other employment or otherwise.

Section 13.    Additional Section 409A Provisions.

Notwithstanding any provision in this Agreement to the contrary—

(a)    Any payment otherwise required to be made hereunder to Executive at any
date as a result of the termination of Executive’s employment shall be delayed
for such period of time as may be necessary to meet the requirements of Section
409A(a)(2)(B)(i) of the Code (the “Delay Period”). On the first business day
following the expiration of the Delay Period, Executive shall be paid, in a
single cash lump sum, an amount equal to the aggregate amount of all payments
delayed pursuant to the preceding sentence, and any remaining payments not so
delayed shall continue to be paid pursuant to the payment schedule set forth
herein.

(b)    Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code.

(c)    Notwithstanding anything herein to the contrary, the payment (or
commencement of a series of payments) hereunder of any nonqualified deferred
compensation (within the meaning of Section 409A of the Code) upon a termination
of employment shall be delayed until such time as Executive has also undergone a
“separation from service” as defined in Treas. Reg. 1.409A-1(h), at which time
such nonqualified deferred compensation (calculated as of the date of
Executive’s termination of employment hereunder) shall be paid (or commence to
be paid) to Executive on the schedule set forth in Section 7 as if Executive had
undergone such termination of employment (under the same circumstances) on the
date of Executive’s ultimate “separation from service.”

(d)    To the extent that any right to reimbursement of expenses or payment of
any benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement shall be made by the Company no later than the last day of
the taxable year following the taxable year in which such expense was incurred
by Executive, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.

 

-13-



--------------------------------------------------------------------------------

(e)    While the payments and benefits provided hereunder are intended to be
structured in a manner to avoid the implication of any penalty taxes under
Section 409A of the Code, in no event whatsoever shall any member of the Company
Group be liable for any additional tax, interest, or penalties that may be
imposed on Executive as a result of Section 409A of the Code for failing to
comply with Section 409A of the Code (other than for withholding obligations or
other obligations applicable to employers, if any, under Section 409A of the
Code) provided that the Company Group act in reasonable good faith in connection
with complying with Section 409A of the Code.

Section 14.    Successors and Assigns; No Third-Party Beneficiaries.

(a)    The Company. This Agreement shall inure to the benefit of the Company and
its respective permitted successors and assigns. Neither this Agreement nor any
of the rights, obligations, or interests arising hereunder may be assigned by
the Company to a Person other than to an acquiror of all or substantially all of
the assets of the Company who assumes the agreement in writing.

(b)    Executive. Executive’s rights and obligations under this Agreement shall
not be transferable by Executive by assignment or otherwise, without the prior
written consent of the Company; provided, however, that if Executive shall die,
all amounts then payable to Executive hereunder shall be paid in accordance with
the terms of this Agreement to Executive’s devisee, legatee, or other designee,
or if there be no such designee, to Executive’s estate.

(c)    No Third-Party Beneficiaries. Except as otherwise set forth in Section
7(c) or Section 14(b) hereof, nothing expressed or referred to in this Agreement
will be construed to give any Person other than the Company, the other members
of the Company Group, and Executive any legal or equitable right, remedy, or
claim under or with respect to this Agreement or any provision of this
Agreement.

Section 15.    Indemnification.

Executive shall be entitled to indemnification to the maximum extent permitted
by law with regard to actions or inactions taken in good faith performance of
Executive’s duties to the Company Group and to and directors and officers
liability insurance coverage in accordance with the Company’s policies that
cover officers and directors generally.

Section 16.    Continuity Agreement.

Simultaneous with execution of this Agreement, the Executive and the Company
will enter into a continuity agreement, substantially in the form attached
hereto as Exhibit F.

Section 17.    Legal Fees.

The Company shall pay or reimburse Executive for the reasonable cost of
attorney’s fees incurred in the negotiation of this Agreement and related
agreements within sixty (60) days of receipt of documentation reasonably
satisfactory to the Company of the incurrence of such attorney’s fees (with
recognition that such documentation will include attorney and time, but not the
details of services).

 

-14-



--------------------------------------------------------------------------------

Section 18.    Waiver and Amendments.

Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification must be consented to on the Company’s behalf by the Board. The
Executive may rely on any signature of the Chairman of the Board or the Chairman
of the Compensation Committee as having been authorized by the Board. No waiver
by either of the parties hereto of their rights hereunder shall be deemed to
constitute a waiver with respect to any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as a
continuing waiver.

Section 19.    Severability.

If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.

Section 20.    Governing Law; Waiver of Jury Trial.

THIS AGREEMENT IS GOVERNED BY AND IS TO BE CONSTRUED UNDER THE LAWS OF THE STATE
OF NEW YORK. ANY PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL
BE BROUGHT IN THE STATE COURTS OR FEDERAL COURTS OF THE STATE OF NEW YORK. EACH
PARTY TO THIS AGREEMENT ALSO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN
CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS
AGREEMENT.

Section 21.    Notices.

(a)    Place of Delivery. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom or which it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided; provided, that unless and until some other address be so designated,
all notices and communications by Executive to the Company shall be mailed or
delivered to the Company at its principal executive office, and all notices and
communications by the Company to Executive may be given to Executive personally
or may be mailed to Executive at Executive’s last known address, as reflected in
the Company’s records.

(b)    Date of Delivery. Any notice so addressed shall be deemed to be given
(i) if delivered by hand, on the date of such delivery, (ii) if mailed by
courier or by overnight mail, on the first business day following the date of
such mailing, and (iii) if mailed by registered or certified mail, on the third
business day after the date of such mailing.

 

-15-



--------------------------------------------------------------------------------

Section 22.    Section Headings.

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

Section 23.    Entire Agreement.

This Agreement, together with any exhibits attached hereto, constitutes the
entire understanding and agreement of the parties hereto regarding the
employment of Executive. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings, and agreements
between the parties relating to the subject matter of this Agreement.

Section 24.    Survival of Operative Sections.

Upon any termination of Executive’s employment, the provisions of Section 7
through Section 25 of this Agreement (together with any related definitions set
forth on Appendix A) shall survive to the extent necessary to give effect to the
provisions thereof.

Section 25.    Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual or
facsimile signature.

*        *        *

[Signatures to appear on the following page.]

 

-16-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

WEIGHT WATCHERS INTERNATIONAL, INC.

/s/ Raymond Debbane

By:   Raymond Debbane Title:   Chairman of the Board EXECUTIVE

/s/ Mindy Grossman

Mindy Grossman



--------------------------------------------------------------------------------

APPENDIX A

Definitions

(a)    “Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary
through the date of termination of Executive’s employment, (ii) any unpaid or
unreimbursed expenses incurred in accordance with Section 6 hereof, (iii) any
benefits provided under the Company’s employee benefit plans upon a termination
of employment, including rights with respect to Company equity (or equity
derivatives), in accordance with the terms contained therein, or in any grant,
and (iv) all rights to indemnification and directors and officers liability
insurance coverage.

(b)    “Agreement” shall have the meaning set forth in the preamble hereto.

(c)    “Annual Bonus” shall have the meaning set forth in Section 4(b) hereof.

(d)    “Base Salary” shall mean the salary provided for in Section 4(a), as
increased from time to time.

(e)    “Board” shall mean the Board of Directors of the Company.

(f)    “Business” shall mean any business activities related to wellness and
self-improvement services, products and media (including but not limited to
those focused on weight loss, fitness, healthy living and emotional well-being)
or any other business activity that is materially competitive with the then
current or demonstrably planned business activities of the Company Group.

(g)    “Business Relation” shall mean any current or actively and materially
pursued prospective client, customer, licensee, supplier, or other business
relation of the Company Group, or any such relation that was a client, customer,
licensee or other business relation within the prior six (6) month period, in
each case, with whom Executive transacted business or whose identity became
known to Executive in connection with Executive’s employment hereunder.

(h)    “Cause” shall mean (i) the plea of guilty or nolo contendere to, or
conviction for, the commission of a felony offense by Executive; provided,
however, that after indictment, the Company may suspend Executive from the
rendition of services, but without limiting or modifying in any other way the
Company’s obligations under the Agreement; provided, further, that Executive’s
employment shall be immediately reinstated if the indictment is dismissed or
otherwise dropped and there is not otherwise grounds to terminate Executive’s
employment for Cause; (ii) a material breach by Executive of a fiduciary duty
owed to the Company which, in the good faith reasonable determination of the
Board, undermines the confidence of the Board in Executive’s fitness to continue
in Executive’s position; provided, however, that, to the extent such material
breach can be remedied, the Board’s determination as to whether “Cause” exists
under this clause (iii) shall take into account any remedial action taken by
Executive, including any such action taken during the five (5) day period
following the Board’s provision to Executive of a written demand for remedial
action, which demand specifically identifies the manner in which the Company
believes that Executive has materially breached such fiduciary duty; (iv) a
material breach by Executive of the covenants made by



--------------------------------------------------------------------------------

Executive pursuant to this Agreement or otherwise in writing to the Company;
provided, however, that in the event such material breach is curable, Executive
shall have failed to remedy such material breach within ten (10) days of
Executive having received a written demand for cure by the Board, which demand
specifically identifies the manner in which the Company believes that Executive
has materially breached any of the covenants made by Executive in this Agreement
or otherwise; (v) Executive’s continued failure to attempt in good faith to
perform Executive’s material duties with the Company or otherwise follow the
reasonable and legal direction of the Board (other than any such failure
resulting from Executive’s incapacity due to physical or mental illness) for a
period of five (5) business days following Executive’s receipt of written notice
signed by the Board which specifically identifies the manner in which the
Company believes that Executive has not substantially performed Executive’s
duties, provided if Executive’s whereabouts are unknown to the Company, then
such termination shall be effective within eight (8) days of the sending of such
notice, or (vi) a knowing and material violation by Executive of any material
Company policy pertaining to ethics, wrongdoing or conflicts of interest,
provided such policy has been communicated to Executive in writing (which may
have been through electronic means) prior to such violation; provided, that with
respect to each of clauses (i) through (vi) above, “Cause” shall be deemed to
exist solely if it is so determined in good faith by the vote of not less 2/3 of
the Board (excluding Executive).

(i)    “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.

(j)    “Company” shall have the meaning set forth in the preamble hereto.

(k)    “Company Group” shall mean the Company together with any of its direct or
indirect subsidiaries, in which directly or indirectly owns more than fifty
percent (50%) of the capital interests or interests required to elect the
majority of the board.

(l)     “Compensation Committee” shall mean the committee of the Board
designated to make compensation decisions relating to senior executive officers
of the Company Group. Prior to any time that such a committee has been
designated, the Board shall be deemed the Compensation Committee for purposes of
this Agreement.

(m)    “Confidential Information” means information that the Company Group has
or will develop, acquire, create, compile, discover, or own, that has value in
or to the business of the Company Group that is not generally known and that the
Company wishes to maintain as confidential. Confidential Information includes,
but is not limited to, any and all non-public information that relates to the
actual or anticipated business and/or products, research, or development of the
Company Group, or to the Company Group’s technical data, trade secrets, or
know-how, including, but not limited to, research, plans, or other information
regarding the Company Group’s products or services and markets, customer lists,
and customers (including, but not limited to, customers of the Company on whom
Executive called or with whom Executive may become acquainted during the term of
Executive’s employment), software, developments, inventions, processes,
formulas, technology, designs, drawings, engineering, hardware configuration
information, marketing, finances, and other business information disclosed by
the Company either directly or indirectly in writing, orally, or by drawings or
inspection of premises, parts, equipment, or other Company Group property.
Notwithstanding the foregoing, Confidential Information shall not include any of
the foregoing items that have become publicly known through no unauthorized
disclosure by Executive.

 

-2-



--------------------------------------------------------------------------------

(n)    “Continuity Agreement” shall mean the Continuity Agreement between
Executive and the Company, substantially in the form attached hereto as Exhibit
F, as may be amended.

(o)    “Delay Period” shall have the meaning set forth in Section 13 hereof.

(p)    “Development” shall have the meaning set forth in Section 8(c) hereof.

(q)    “Disability” shall mean any incapacity due to physical or mental illness
or incapacity of Executive that has prevented the fulltime performance of
Executive’s material duties with the Company for a period of six (6) consecutive
months. Any question as to the existence, extent, or potentiality of Executive’s
Disability upon which Executive and the Company cannot agree shall be determined
by a qualified, independent physician selected by the Company and approved by
Executive (which approval shall not be unreasonably withheld, delayed or
conditioned). The determination of any such physician shall be final and
conclusive for all purposes of this Agreement.

(r)    “Executive” shall have the meaning set forth in the preamble hereto.

(s)    “Good Reason” shall mean, without Executive’s consent, (i) the Company’s
material breach of this Agreement, (ii) the material reduction in Executive’s
title, duties, reporting responsibilities or level of responsibilities, (iii) a
material reduction in the Base Salary or Target Annual Bonus or (iv) a
relocation by the Company of Executive’s principal place of business to any area
more than fifty (50) miles from New York city metropolitan area; provided that
in no event shall Executive’s resignation be for “Good Reason” unless (x) an
event or circumstance set forth in clauses (i), (ii), (iii) or (iv) shall have
occurred and Executive provides the Company with written notice thereof within
ninety (90) days after the initial occurrence or existence of such event or
circumstance, which notice specifically identifies the event or circumstance
that Executive believes constitutes Good Reason, (y) the Company fails to
correct the circumstance or event so identified within thirty (30) days after
the receipt of such notice, and (z) Executive resigns within one hundred and
twenty (120) days after the date of delivery of the notice referred to in clause
(x) above. Executive acknowledges and agrees that Executive’s exclusive remedy
in the event of any breach of this Agreement shall be to assert Good Reason
pursuant to the terms and conditions of Section 7(f) hereof.

(t)    “Governmental Entity” shall have the meaning set forth in Section 8(b)
hereof.

(u)    “Interfering Activities” shall mean, except in the good faith performance
of Executive’s duties to the Company Group, (A) recruiting, encouraging,
soliciting, or inducing, or in any manner attempting to recruit, encourage,
solicit, or induce, any Person employed by, or providing consulting services to,
any member of the Company Group to terminate such Person’s employment or
services (or in the case of a consultant, materially reducing such services)
with the Company Group, (B) hiring any individual who was employed by the
Company Group within the six (6) month period prior to the date of such hiring,
or (C) encouraging, soliciting, or

 

-3-



--------------------------------------------------------------------------------

inducing, or in any manner attempting to encourage, solicit, or induce, any
Business Relation to cease doing business with or reduce the amount of business
conducted with the Company Group, or in any material way interfering with the
relationship between any such Business Relation and the Company Group. The
foregoing restrictions shall not be violated by (i) general untargeted
advertising (solely with respect to solicitation) or (ii) by serving as a
reference upon request to any individual who is not an executive committee
member.

(v)     “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.

(w)    “Post-Termination Restricted Period” shall mean the period commencing on
the date of the termination of the Employment Period for any reason and ending
on the second anniversary of such date of termination.

(x)    “Release of Claims” shall mean the Release of Claims in substantially the
same form attached hereto as Exhibit E (as the same may be revised from time to
time by the Company upon the advice of counsel) for purposes of compliance with
legal requirements.

(y)    “Severance Benefits” shall have the meaning set forth in Section 7(h)
hereof.

(z)    “Severance Term” shall mean the 24 month period following Executive’s
termination by the Company without Cause (other than by reason of death or
Disability) or by Executive for Good Reason.

(aa)    “Target Annual Bonus” shall have the meaning set forth in Section 4(b)
hereof.

(bb)    “Term of Employment” shall mean the period specified in Section 2
hereof.

 

-4-



--------------------------------------------------------------------------------

Appendix B

Permitted Outside Activities (Section 3.(b))

Bloomin Brands - Public Restaurant Company (Board Member and Chair of the
Compensation Company)

National Retail Federation (Chairman of the Board) until December 31, 2018

US Fund for UNICEF (Board Member and Vice-Chairman of the Board)

Fanatics (Advisory Board Member)

Brooklyn Sports and Entertainment (Advisory Board Member)

Jay Baker School of Retail at Wharton (Board Member)



--------------------------------------------------------------------------------

Exhibit A-D

Equity Documents



--------------------------------------------------------------------------------

Exhibit E

RELEASE OF CLAIMS

As used in this Release of Claims (this “Release”), the term “claims” will
include all claims, covenants, warranties, promises, undertakings, actions,
suits, causes of action, obligations, debts, accounts, attorneys’ fees,
judgments, losses, and liabilities, of whatsoever kind or nature, in law, in
equity, or otherwise.

For and in consideration of the Severance Benefits (as defined in my Employment
Agreement, dated April 21, 2017, with Weight Watchers International, Inc. (the
“Employment Agreement”)), and other good and valuable consideration, I, Mindy
Grossman for and on behalf of myself and my heirs, administrators, executors,
and assigns, effective the date on which this release becomes effective pursuant
to its terms, do fully and forever release, remise, and discharge each of the
Company and each of its direct and indirect subsidiaries and affiliates,
together with, in such capacities, their respective officers, directors,
partners, shareholders, employees, and agents (collectively, the “Group”) from
any and all claims whatsoever up to the date hereof that I had, may have had, or
now have against the Group, for or by reason of any matter, cause, or thing
whatsoever, including any claim arising out of or attributable to my employment
or the termination of my employment with the Company, whether for tort, breach
of express or implied employment contract, intentional infliction of emotional
distress, wrongful termination, unjust dismissal, defamation, libel, or slander,
or under any federal, state, or local law dealing with discrimination based on
age, race, sex, national origin, handicap, religion, disability, or sexual
orientation. This release of claims includes, but is not limited to, all claims
arising under the Age Discrimination in Employment Act (“ADEA”), Title VII of
the Civil Rights Act, the Americans with Disabilities Act, the Civil Rights Act
of 1991, the Family Medical Leave Act, and the Equal Pay Act, each as may be
amended from time to time, and all other federal, state, and local laws, the
common law, and any other purported restriction on an employer’s right to
terminate the employment of employees. The release contained herein is intended
to be a general release of any and all claims to the fullest extent permissible
by law.

I acknowledge and agree that as of the date I execute this Release, I have no
knowledge of any facts or circumstances that give rise or could give rise to any
claims under any of the laws listed in the preceding paragraph.

By executing this Release, I specifically release all claims relating to my
employment and its termination under ADEA, a United States federal statute that,
among other things, prohibits discrimination on the basis of age in employment
and employee benefit plans.

Notwithstanding any provision of this Release to the contrary, by executing this
Release, I am not releasing (i) any claims relating to my rights under Section 7
of the Employment Agreement, (ii) any claims that cannot be waived by law,
(iii) my right of indemnification as provided by, and in accordance with the
terms of, the Company’s by-laws, other plans or agreements, by law, or a Company
insurance policy providing such coverage, as any of such may be amended from
time to time (subject to the terms of Section 15 of the Employment Agreement) or
(iv) rights with regard to equity I own in the Company.

I expressly acknowledge and agree that I –

 

  •   Am able to read the language, and understand the meaning and effect, of
this Release;



--------------------------------------------------------------------------------

  •   Have no physical or mental impairment of any kind that has interfered with
my ability to read and understand the meaning of this Release or its terms, and
that I am not acting under the influence of any medication, drug, or chemical of
any type in entering into this Release;

 

  •   Am specifically agreeing to the terms of the release contained in this
Release because the Company has agreed to pay me the Severance Benefits in
consideration for my agreement to accept it in full settlement of all possible
claims I might have or ever had, and because of my execution of this Release;

 

  •   Acknowledge that, but for my execution of this Release, I would not be
entitled to the Severance Benefits;

 

  •   Understand that, by entering into this Release, I do not waive rights or
claims under ADEA that may arise after the date I execute this Release;

 

  •   Had or could have [twenty-one (21)][forty-five (45)]1 days from the date
of my termination of employment (the “Release Expiration Date”) in which to
review and consider this Release, and that if I execute this Release prior to
the Release Expiration Date, I have voluntarily and knowingly waived the
remainder of the review period;

 

  •   Have not relied upon any representation or statement not set forth in this
Release or my Employment Agreement made by the Company or any of its
representatives;

 

  •   Was advised to consult with my attorney regarding the terms and effect of
this Release; and

 

  •   Have signed this Release knowingly and voluntarily.

I represent and warrant that I have not previously filed, and to the maximum
extent permitted by law agree that I will not file, a complaint, charge, or
lawsuit against any member of the Group regarding any of the claims released
herein. If, notwithstanding this representation and warranty, I have filed or
file such a complaint, charge, or lawsuit, I agree that I shall cause such
complaint, charge, or lawsuit to be dismissed with prejudice and shall pay any
and all costs required in obtaining dismissal of such complaint, charge, or
lawsuit, including without limitation the attorneys’ fees of any member of the
Group against whom I have filed such a complaint, charge, or lawsuit. A class
action in which I am not a named plaintiff shall not be deemed filed by me. This
paragraph shall not apply, however, to a claim of age discrimination under ADEA
or to any non-waivable right to file a charge with the United States Equal
Employment Opportunity Commission (the “EEOC”); provided, however, that if the
EEOC were to pursue any claims relating to my employment with Company, I agree
that I shall not be entitled to recover any monetary damages or any other
remedies or benefits as a result and that this Release and the Severance
Benefits will control as the exclusive remedy and full settlement of all such
claims by me.

I hereby agree to waive any and all claims to re-employment with the Company or
any other member of the Company Group (as defined in my Employment Agreement)
and affirmatively agree not to seek further employment with the Company or any
other member of the Company Group.

 

 

1 To be selected based on whether applicable termination was “in connection with
an exit incentive or other employment termination program” (as such phrase is
defined in the Age Discrimination in Employment Act of 1967).

 

-2-



--------------------------------------------------------------------------------

Notwithstanding anything contained herein to the contrary, this Release will not
become effective or enforceable prior to the expiration of the period of seven
(7) calendar days following the date of its execution by me (the “Revocation
Period”), during which time I may revoke my acceptance of this Release by
notifying the Company and the Board of Directors of the Company, in writing,
delivered to the Company at its principal executive office, marked for the
attention of its Chief Executive Officer. To be effective, such revocation must
be received by the Company no later than 11:59 p.m. on the seventh (7th)
calendar day following the execution of this Release. Provided that the Release
is executed and I do not revoke it during the Revocation Period, the eighth
(8th) day following the date on which this Release is executed shall be its
effective date. I acknowledge and agree that if I revoke this Release during the
Revocation Period, this Release will be null and void and of no effect, and
neither the Company nor any other member of the Company will have any
obligations to pay me the Severance Benefits.

The provisions of this Release shall be binding upon my heirs, executors,
administrators, legal personal representatives, and assigns. If any provision of
this Release shall be held by any court of competent jurisdiction to be illegal,
void, or unenforceable, such provision shall be of no force or effect. The
illegality or unenforceability of such provision, however, shall have no effect
upon and shall not impair the enforceability of any other provision of this
Release.

EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THIS RELEASE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH FEDERAL LAW AND THE LAWS OF THE STATE OF NEW YORK,
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN THAT STATE WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS. I HEREBY WAIVE ANY RIGHT TO TRIAL
BY JURY IN CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN
CONNECTION WITH THIS RELEASE.

Capitalized terms used, but not defined herein, shall have the meanings ascribed
to such terms in my Employment Agreement.

 

 

Mindy Grossman Date:

 

-3-



--------------------------------------------------------------------------------

Exhibit F

CONTINUITY AGREEMENT